Case: 13-15089       Date Filed: 07/03/2014       Page: 1 of 11


                                                                      [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                        No. 13-15089

                              ________________________

                         D.C. Docket No. 1:12-cv-21118-KMM



HTC LELEU FAMILY TRUST,

                                                                       Plaintiff-Appellant,

                                            versus

PIPER AIRCRAFT, INC.,

                                                                       Defendant-Appellee.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                        (July 3, 2014)

Before MARCUS and ANDERSON, Circuit Judges, and TREADWELL, * District
Judge.


*
  Honorable Marc T. Treadwell, United States District Judge for the Middle District of Georgia,
sitting by designation.
              Case: 13-15089      Date Filed: 07/03/2014    Page: 2 of 11




PER CURIAM:

      Appellant HTC Leleu Family Trust (“HTC”) appeals the district court’s

entry of summary judgment in favor of appellee Piper Aircraft, Inc. (“Piper”) on its

claims arising out of a defective aircraft manufactured by Piper. On appeal, HTC

argues the district court erred by finding: (1) Piper was not the seller of the aircraft;

(2) the aircraft was subject to a limited warranty, which HTC breached by refusing

Piper the opportunity to cure; and (3) HTC’s tort claims were barred by both the

failure to establish reliance and Florida’s economic loss rule. After thorough

review and the benefit of oral argument, we affirm.

                                           I.

      Viewed in the light most favorable to the non-moving party, the essential

facts are these. During April 2008, HTC, a family trust established under the laws

of South Africa, contacted Placo (Pty) Ltd. (“Placo”), a South African-based

authorized dealer of Piper aircraft, to discuss the purchase of a new Piper Meridian

aircraft with serial number 4697387 (the “387 Aircraft”). On April 28, 2008, HTC

and Placo executed a purchase agreement for the 387 Aircraft with a purchase

price of $2.1 million (the “Purchase Agreement”), which stated it was subject to a

limited warranty provided by Piper (the “Limited Warranty”). Piper was not a

party to the Purchase Agreement nor was it involved in the negotiations for the sale

of the 387 Aircraft.

                                            2
              Case: 13-15089    Date Filed: 07/03/2014    Page: 3 of 11


      Shortly after the execution of the Purchase Agreement, HTC contacted Placo

to request an aircraft with an earlier delivery date. Placo contacted Piper, and

Piper made arrangements to secure a Piper Meridian with serial number 4697384

(the “384 Aircraft”), which could be delivered earlier. The 387 Aircraft and 384

Aircraft are identical, and the purchase price was the same for each aircraft. Piper

then sold the 384 Aircraft to Placo through a purchase agreement.

      In November 2008, Herwig Leleu, one of HTC’s trustees, traveled from

South Africa to Piper’s manufacturing facility in Vero Beach, Florida to inspect the

384 Aircraft and attend a Piper training course. Leleu was assured that any

problems with the 384 Aircraft had been corrected and it was ready for delivery.

Placo arranged for a third party to ferry the 384 Aircraft from Florida to South

Africa, and it arrived in South Africa on December 17, 2008. HTC took

possession of the 384 Aircraft and executed the Limited Warranty the same day.

      In January 2009, HTC notified Placo that the 384 Aircraft had developed a

fuel leak in the right header tank. After several preliminary inspections by other

technicians, Piper offered to send a fuel tank repair technician to South Africa to

perform the repairs. Piper also offered to extend the warranty on the 384 Aircraft

for an additional two years from the date of the repair. Because Leleu believed

Piper would not provide a lifetime guarantee for any attempted repair, HTC

rejected Piper’s proposed repairs and demanded a new aircraft instead. HTC left


                                          3
                Case: 13-15089       Date Filed: 07/03/2014       Page: 4 of 11


the 384 Aircraft unrepaired and eventually sold it “as is” to a third party in August

2012 for $1,050,000.1

       Alleging that it ended up contracting with Piper rather than Placo, HTC

brought suit against Piper. 2 In addition to claims arising from breach of the

alleged contract, it asserted various tort and breach of warranty claims.

       The district court granted Piper’s motion for summary judgment. First, the

district court found Placo, not Piper, was the seller of the 384 Aircraft. Because

the record demonstrated that HTC and Piper did not negotiate any of the essential

elements of a contract, the district court concluded HTC and Piper did not enter

into an oral contract for the 384 Aircraft, and instead, “[t]he logical explanation is

that the Purchase Agreement for the 387 Aircraft was extended to be applicable to

the [384] Aircraft.” Second, the district court held that HTC’s breach of an

implied warranty claim failed because no contractual privity existed between HTC

and Piper. After determining that HTC was bound by the Limited Warranty, the

district court found Piper was not liable pursuant to the Limited Warranty because

HTC refused Piper the opportunity to cure any deficiency. Finally, the district

court concluded HTC’s pre-contractual tort claims failed because, having already

purchased the 384 Aircraft from Placo, HTC could not show reliance on any
1
 According to Piper, that purchaser repaired the leak at “minimal cost” and flew the plane to San
Diego without incident.
2
 Before filing this action, however, HTC filed suit in South Africa against Placo and Piper,
contending Placo was the seller and Piper was the manufacturer.
                                                4
                  Case: 13-15089       Date Filed: 07/03/2014       Page: 5 of 11


statements made during Leleu’s visit to Piper’s facility in Vero Beach. Further, the

district court held that HTC’s alternative tort claims were actually products liability

claims, and they were barred by Florida’s economic loss rule.

                                                 II.

          We review a district court’s order granting summary judgment de novo,

applying the same standard as the district court. Nat’l Parks Conservation Ass’n v.

Norton, 324 F.3d 1229, 1236 (11th Cir. 2003). Summary judgment is appropriate

where “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In assessing

whether this standard is met, we must view the evidence and draw all reasonable

factual inferences in favor of the nonmoving party. Strickland v. Norfolk S. Ry.

Co., 692 F.3d 1151, 1154 (11th Cir. 2012). There is no genuine issue for trial

“[w]here the record taken as a whole could not lead a rational trier of fact to find

for the non-moving party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
U.S. 574, 587 (1986). Put differently, the movant is entitled to judgment as a

matter of law where “the nonmoving party has failed to make a sufficient showing

on an essential element of [its] case with respect to which [it] has the burden of

proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).3



3
    The Parties assume Florida law governs, and the Court sees no reason to quarrel with that.

                                                  5
                Case: 13-15089       Date Filed: 07/03/2014       Page: 6 of 11


                                               III.

                                               A.

       The viability of most of HTC’s claims turns on whether Piper, the

manufacturer, or Placo, the dealer, was the seller of the 384 Aircraft. HTC argues

the Purchase Agreement was rendered null and void when HTC selected a different

aircraft because the Purchase Agreement prohibited oral modifications, and no

written modification was ever executed. 4 Instead, HTC argues, it entered into an

oral contract for the 384 Aircraft with Piper when Leleu visited Piper’s facility in

Florida.

       HTC’s arguments fail for several reasons. First, the mere presence of a

clause prohibiting oral modifications in the Placo Purchase Agreement does not

logically lead to the conclusion that HTC orally contracted with Piper. A clause

prohibiting oral modifications does not necessarily preclude parties to a contract

from modifying it orally. “At common law, an oral agreement is sufficient to

modify or rescind a written contract notwithstanding a provision in the written

contract purporting to require that subsequent modifications be evidenced by a

writing, commonly called a ‘no oral modification’ clause[.]” 10 Williston on

4
 In its statement of facts, HTC states that the Purchase Agreement with Placo never became
effective because it was not approved by Piper, as required by the Purchase Agreement’s terms.
However, HTC does not address this contention in its argument, and regardless, this is flatly
contradicted by the record. HTC attempted to cancel its contract for the sale of the 384 Aircraft
by contacting Placo to cancel the “Purchase Agreement concluded between [HTC] and your
Company on 23 April 2008.”

                                                6
               Case: 13-15089    Date Filed: 07/03/2014    Page: 7 of 11


Contracts § 29:42 (4th ed.). Further, “when, following the oral modification, one

of the parties materially changes position in reliance on the oral modification, the

courts are in general agreement that the other party will be held to have waived or

be estopped from asserting the no-oral-modification clause.” Id. § 29:43.

Certainly, when there has been full performance of the modified contract by one of

the parties, the other party may not use the no oral modification clause as a

defense. Id. Second, there is substantial evidence of written modification of the

Purchase Agreement. Piper identifies emails between HTC and Placo

memorializing HTC’s request for the 384 Aircraft.

      But even assuming there was not a successful modification of the Purchase

Agreement, that in no way establishes the creation of a contract between HTC and

Piper. To prove the existence of a contract under Florida law, a plaintiff must

plead: (1) offer; (2) acceptance; (3) consideration; and (4) sufficient specification

of the essential terms. Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1272 (11th

Cir. 2009) (citing St. Joe Corp. v. McIver, 875 So. 2d 375, 381 (Fla. 2004)). The

same requirements apply to oral contracts. McIver, 875 So. 2d at 381. HTC

claims the oral contract was formed pursuant to Article 2 of the Florida Uniform

Commercial Code, but regardless, the fundamentals of contract formation must be

established.




                                           7
               Case: 13-15089    Date Filed: 07/03/2014   Page: 8 of 11


       The district court considered whether these requirements were present to

support the existence of a contract between HTC and Piper and properly concluded

they were not. The essential terms of the sale were negotiated and finalized

between HTC and Placo, and the only changes made to the terms of the Purchase

Agreement were the serial number and expected delivery date of the aircraft, which

occurred prior to Leleu’s visit to Piper’s facility. Moreover, in July 2008, Piper

sold the 384 Aircraft to Placo pursuant to a purchase agreement between Piper and

Placo. And HTC had made all the payments it owed for the aircraft, except for the

commission owed to Placo, by October 2008, about a month before Leleu’s visit to

the Piper facility.

       Further, HTC has cited no evidence in the record that raises a genuine issue

regarding HTC’s and Piper’s mutual assent to enter into a contract. HTC merely

argues, without support from the record, that it and Piper comported themselves as

parties to a contract. To establish the formation of a contract under Florida law,

courts do not consider the subjective intentions of the parties but instead look for

mutuality of assent. See Gira v. Wolfe, 115 So. 3d 414, 417 (Fla. Dist. Ct. App.

2013) (citation and internal quotation marks omitted) (“The making of a contract

depends not on the agreement of two minds in one intention but on the agreement

of two sets of external signs.”). Assent must be outwardly and objectively

manifested and is usually evidenced by an offer and acceptance. 1 Williston on


                                          8
               Case: 13-15089       Date Filed: 07/03/2014       Page: 9 of 11


Contracts § 3:4 (4th ed.). No statements or objectively manifested conduct

occurred during the course of Leleu’s visit to Piper’s facility that would support a

finding of mutual assent between HTC and Piper. The fact that Leleu may have

subjectively believed he was contracting or intended to contract with Piper is

irrelevant to this determination. Because there is no evidence of an oral contract

between HTC and Piper, HTC’s claims for breach of contract and rescission must

fail.

                                               B.

        HTC argues that the district court erred in dismissing its breach of express

warranty claims for three reasons: 5 (1) the Limited Warranty never became part of

the contract for the 384 Aircraft; (2) even if the sale of the 384 Aircraft was subject

to the terms of the Limited Warranty, HTC is not limited to repair or replacement

because fuel leaks developed before the warranty period; and (3) the limitation of

remedy failed of its essential purpose.

        The district court’s discussion of HTC’s breach of express warranty claims

is somewhat cryptic but is easily explained. In Count Five of its amended

complaint, HTC alleged that Piper somehow created oral express warranties


5
  HTC does not appear to raise any arguments regarding its claim for breach of an implied
warranty of merchantability. Thus, the Court will consider that claim abandoned on appeal.
Even if HTC argued that claim on appeal, it would fail because a plaintiff must show contractual
privity to sustain a claim for breach of the implied warranty of merchantability under Florida
law. See Freeman v. Olin Corp., 2012 WL 1987019, at *1 (N.D. Fla. May 3, 2012).

                                               9
               Case: 13-15089        Date Filed: 07/03/2014       Page: 10 of 11


regardless of whether the underlying contract was with Placo or Piper. In the

district court, Piper contended HTC’s breach of express warranty claims failed

because HTC did not give Piper an opportunity to cure the alleged defect. 6 The

district court first found that “HTC agreed to be bound by the [limited] warranty.”

The district court then found Piper was not liable under the Limited Warranty

because HTC refused to allow Piper to cure the defect. This latter finding was

probably unnecessary because HTC never asserted a claim under the Limited

Warranty; rather, it argued the Limited Warranty never became effective and thus

did not bar its express warranty claims. It is clear, however, the district court

found that because the Limited Warranty became effective, HTC’s only available

express warranty claim was for breach of the Limited Warranty, which limited

HTC’s remedy to repair or replacement at Piper’s option.

       The district court was correct in finding the 384 Aircraft was subject to the

Limited Warranty, and thus the Limited Warranty effectively limited HTC’s

express warranty claims. The Purchase Agreement clearly stated that all new

aircraft were covered by the Limited Warranty, and Leleu executed the Limited

Warranty when he took possession of the 384 Aircraft. Given that the Limited

Warranty was effective, the only possible express warranty claim HTC could have

6
  Piper apparently argued that a plaintiff was required to give a warrantor the opportunity to
repair before the plaintiff could bring a breach claim for any express warranty. Clearly, not all
express warranties provide the warrantor with the right to repair, and thus, all express warranties
are not negated by a failure to allow repair.
                                                10
             Case: 13-15089     Date Filed: 07/03/2014   Page: 11 of 11


asserted was for breach of the Limited Warranty. However, that claim was not

asserted in its amended complaint, and thus, HTC’s remaining arguments

regarding the Limited Warranty are irrelevant.

                                          C.

       HTC pled fraud claims in the alternative to its rescission claims in the event

the district court found it was not in contractual privity with Piper. Having found

HTC purchased the 384 Aircraft prior to Leleu’s visit to Piper’s facility and HTC

and Piper were not in contractual privity, the district court dismissed these claims

on the grounds that HTC could not show injury or reliance because the alleged

misrepresentations occurred after its purchase of the 384 Aircraft. Citing no

authority, HTC now argues that the district court erred in dismissing these claims

because, even in the absence of contractual privity with Piper, HTC can still show

it was harmed by the alleged misrepresentations in its acceptance of a defective

aircraft.

       The Court agrees that HTC could not show reliance on any statements made

by Piper during Leleu’s visit to its facility because HTC had already purchased the

384 Aircraft from Placo. Thus, the district court properly concluded Piper was

entitled to summary judgment on these claims as well.

       AFFIRMED.




                                          11